Exhibit 10.31

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

PROGRAM AGREEMENT

This Program Agreement (“Agreement”) dated this 24 day of February, 2006,
between JACKSON HEWITT INC., a Virginia corporation (“Jackson Hewitt”) with its
principal place of business at 3 Sylvan Way, Parsippany, New Jersey 07054, HSBC
TAXPAYER FINANCIAL SERVICES INC., a Delaware corporation, with offices located
at 90 Christiana Road, New Castle, Delaware (“HSBC”) and BENEFICIAL FRANCHISE
COMPANY, INC., a Delaware corporation and an affiliate of HSBC, with its
principal offices located at 90 Christiana Road, New Castle, Delaware
(“Beneficial Franchise”).

Recitals

WHEREAS, Jackson Hewitt (i) is the franchisor of the Jackson Hewitt Tax Service®
tax preparation system to independently owned and operated franchisees
(“Franchisees”) and (ii) through Tax Service of America, Inc. (“TSA”), a wholly
owned subsidiary, owns and operates Jackson Hewitt Tax Service tax preparation
offices (“Corporate Stores,” and, together with Franchisees, “Operators”); and

WHEREAS, the Operators provide to customers computerized federal and state
individual income tax return preparation with electronic filing and offer or
facilitate related services; and

WHEREAS, HSBC administers, and its affiliate offers, certain financial products
to customers of tax service companies; and

WHEREAS, Beneficial Franchise is the owner of certain patents which provide
Beneficial Franchise with rights to certain processes and methods used in the
processing and administration of certain financial products; and

WHEREAS, HSBC desires the opportunity for itself and its affiliate to
respectively administer and offer financial products to certain customers of
Jackson Hewitt Tax Service, and Jackson Hewitt desires that HSBC and its
affiliate respectively administer and offer financial products to such customers
on the terms and conditions set forth in this Agreement; and

WHEREAS, if customers accept an offer of financial products, HSBC shall arrange
for the provision of such financial products and administer the program as more
fully set forth in this Agreement; and

WHEREAS, HSBC desires, and Jackson Hewitt agrees to provide, its marketing and
training services and personnel in connection with and to devote support and
additional resources in support of the Program; and

WHEREAS, simultaneous with the execution of this Agreement HSBC shall enter into
a technology services agreement with Jackson Hewitt Technology Services Inc. in
connection with



--------------------------------------------------------------------------------

HSBC and its affiliate respectively administering and offering the Program
(“Technology Services Agreement”).

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

1. DEFINITIONS. In addition to the other definitions set forth in the Agreement,
the following terms are defined as follows:

1.1 “ACR” shall mean an accelerated check refund, assisted direct deposit or
ADD, or such other product or terminology used to describe the process by which
the Originator receives the Customer’s refund from the taxing authority through
a deposit account set up by the Originator before forwarding the net proceeds to
the recipient.

1.2 “Applicant” shall mean an individual electing to apply for a Financial
Product at the office location of an Operator in connection with the Program.

1.3 “Application” shall mean one or more HSBC Financial Product application
forms to be used by an Applicant, including any supplemental application forms.

1.4 “Applicable Law” shall mean all applicable federal, state and local laws,
rules and regulations.

1.5 “Business Day” shall mean any day that is not a Saturday, Sunday legal
holiday or other day on which banks in the state of New York are required or
permitted to be closed.

1.6 “Customer” shall mean a Jackson Hewitt Tax Service customer that was also a
customer of one of the financial institutions that provided financial products
facilitated by Jackson Hewitt Tax Service offices and such customer received a
RAL, a funded Federal ACR, or a funded State ACR from such financial
institution. For purposes of this definition, joint borrowers or joint
recipients of such a financial product shall constitute one “Customer” and a
customer that receives both a RAL or funded Federal ACR and a funded state ACR
shall count as two “Customers”.

1.7 “Financial Product” shall mean any product offered by the Originator under
the Program, including, without limitation, RAL, Money NowSM Loan, ACR, HELP®
Loan, Flex Loan, and any similar product or any such product as modified, as
offered from time to time.

1.8 “IRS” shall mean the Internal Revenue Service.

1.9 “Marks” shall mean the names, trademarks, service marks, trade names,
service names, and logos of a party,, as the same may be amended from time to
time.

 

2



--------------------------------------------------------------------------------

1.10 “Money Now Loan” shall mean a Money Now Loan (pf) and Money Now Loan (std)
collectively.

1.11 “Money Now Loan (pf)” shall mean a loan by the Originator to an Applicant
based on, among other things, the Applicant’s anticipated Federal income tax
refund, with proceeds of such loan available on the same day the loan is
approved by the Originator, offered in the month of January and without a final
tax return being prepared and filed with the IRS at the time.

1.12 “Money Now Loan (std)” shall mean a loan by the Originator to an Applicant
based on, among other things, the Applicant’s anticipated Federal income tax
refund, with proceeds of such loan available on the same day the loan is
approved by the Originator, with a final tax return being prepared and filed
with the IRS in the same office visit as the Applicant applies for such a loan,
or if the Applicant applies prior to the first day of electronic filing, the
final tax return being filed on the first day of electronic filing.

1.13 “New Financial Products” shall mean financial products that are not
Financial Products.

1.14 “Originator” shall mean the state or nationally chartered banking
institution, designated by HSBC in accordance with Section 4.1.

1.15 “Program Protocols” shall mean those processes and procedures developed by
HSBC for offering Financial Products pursuant to the Program, including, but not
limited to, EFS Requirements, Quick Reference Guide, HSBC Bank Book materials,
and the HSBC Bank Product Compliance Training materials.

1.16 “Program Requirements” shall mean the requirements set forth in Section 3.3
and any other requirements mutually agreed upon in writing by the parties.

1.17 “Qualifying Procedures” shall mean procedures developed from time to time
by HSBC relating to an Applicant qualifying to apply for Financial Products and
the Application process pursuant to the Program.

1.18 “RAL” shall mean a refund anticipation loan based upon, among other things,
and secured by, an Applicant’s anticipated Federal income tax refund.

1.19 “Tax Season” shall mean the period beginning on January 2 of a calendar
year and ending on the last day an individual is permitted to file a federal
income tax return with the IRS without extension, typically April 15 of such
calendar year.

2. THE PROGRAM.

2.1 The Program. Pursuant to the terms and subject to the conditions of this
Agreement, HSBC shall administer, and its designated Originator as provided for
herein shall

 

3



--------------------------------------------------------------------------------

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

offer, Financial Products to certain customers of Jackson Hewitt Tax Service (as
determined herein) during each Tax Season and at such other times as mutually
agreed to by the parties, during the Term (the “Program”).

2.2 Limited Exclusivity.

(a) HSBC (or its designated Originator) shall have the opportunity to offer
Financial Products to customers of designated Jackson Hewitt Tax Service
Operators based upon such Operators’ office locations as set forth in, or as
determined by Jackson Hewitt in accordance with the terms of, this Agreement. To
the extent an Operator’s location is designated by Jackson Hewitt as an HSBC
location for a Tax Season (and any related period of time), then Jackson Hewitt
shall not contract with any other financial product provider to have the
opportunity to offer Financial Products to the customers of such Operator’s
location.

(b) For Tax Season 2006 HSBC (or its designated Originator) shall offer, and
shall be the sole and exclusive provider of, Financial Products to Jackson
Hewitt Tax Service customers of the following designated locations: [*].

(c) For Tax Season 2007 and any subsequent Tax Seasons under this Agreement, if
extended, Jackson Hewitt shall have the sole and exclusive right to determine
the locations to be designated as HSBC locations for such Tax Season, subject to
the other terms and conditions of this Agreement including Article 7 hereof
Jackson Hewitt shall provide notice of such designation to HSBC no later than
the [*] prior to such applicable Tax Season. HSBC (or its designated Originator)
shall be the sole and exclusive provider of Financial Products in those
designated locations.

(d) The designation of locations in this Section 2.2 is subject to, and may be
modified in accordance with, the requirements of the multi-state operations of
an Operator as defined by processing center and may result in certain locations,
whether within designated states or outside designated states, being excluded
from or included in, as the case may be, the designated locations for HSBC under
the Program in any given Tax Season; provided, however, that the remaining
office locations designated after such adjustment shall continue to meet the
requirements set forth in Article 7.

(e) For the term of the Agreement, unless otherwise agreed to by Jackson Hewitt
and HSBC, HSBC (or its designated Originator) shall offer and be the provider of
the Financial Product referred to as Flexloan for customers of all locations
operated as Corporate Stores and all locations operated by Franchisees.

(f) With respect to the designated locations as referenced in this Article 2,
Jackson Hewitt shall require the Operators of such locations to enter into
separate agreements, with HSBC, in the form currently in effect with TSA and
Franchisees for Tax Season 2006, and modified as required herein, with HSBC to
enroll and participate in the Program on an annual basis (each, a “Participation
Agreement”). HSBC shall provide the form of Participation Agreement to Jackson
Hewitt by September 30 of each year, and HSBC and Jackson Hewitt shall

 

4



--------------------------------------------------------------------------------

use their commercially reasonable efforts to distribute and collect executed
agreements, no later than the December 28th prior to each Tax Season. In the
event an Operator has not executed a Participation Agreement, such Operator
shall not be permitted to participate in the Program. Jackson Hewitt shall cause
TSA to execute the Participation Agreement for designated locations and not to
participate in any competing program for designated locations. Jackson Hewitt
shall use commercially reasonable efforts to cause each Franchisee operating a
designated location to execute a Participation Agreement and not operate in any
competing program for designated locations. Jackson Hewitt shall enforce its
rights under its franchise agreements with respect to compliance with the
foregoing by its Franchisees and to assist HSBC in enforcing its rights under
the Participation Agreements. Notwithstanding anything contained herein to the
contrary, nothing herein shall create any obligations or rights between
Operators and HSBC. Any and all such obligations or rights shall be set forth in
the Participation Agreement, including the Operators obligations to follow
applicable Program Protocols.

3. RIGHTS, DUTIES AND OBLIGATIONS OF JACKSON HEWITT.

3.1 Duties. Jackson Hewitt shall comply with all applicable Program Protocols
and Applicable Law in connection with the performance of its obligations
hereunder. With respect to obligations of the Operators hereunder, and
notwithstanding anything to the contrary set forth herein, Jackson Hewitt agrees
to (i) cause TSA to be in compliance with Applicable Law and applicable Program
Protocols; (ii) use commercially reasonable efforts to encourage compliance by
Franchisees with Applicable Law and applicable Program Protocols, and take
actions reasonably deemed appropriate by Jackson Hewitt in the event of
non-compliance, including exercising rights under the respective franchise
agreements with respect to Franchisees.

3.2 Training. Jackson Hewitt shall devote employees and resources as it deems
reasonably necessary to provide training to Operators and corporate staff in
connection with the facilitation of the Program, including with respect to
forms, documents, product descriptions and the Profiler ® system. Jackson Hewitt
shall provide a training manual to Operators and shall also provide other
mutually agreed to training to the Operators and shall deliver to HSBC a
certification that training has been provided.

3.3 Program Requirements. Jackson Hewitt shall cause Operators to perform the
following Program Requirements:

(i) prepare and/or collect and file with appropriate taxing authorities federal
and state income tax returns (the “Returns”) for its customers.

(ii) require each Applicant to complete and sign the Application and to provide
all requested information as part of the Application process, take such action
as shall be reasonably necessary to obtain the certification required by the
Application, and ensure that all material information received from the
Customer, including social security number(s), is accurately reflected.

 

5



--------------------------------------------------------------------------------

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

(iii) complete IRS Form 8453 and any such other IRS or state forms as are
required to complete the Application process and have such forms signed by the
Applicant and an employee of the Operator. Such forms shall indicate that the
account is a “checking” account and that the source is “other”, and shall
include information provided by HSBC (such as the applicable check routing
number and applicable client account number) and shall name Originator as the
financial institution and the same information shall be contained in the
appropriate data fields as part of the electronically filed Return.

(iv) follow all Qualifying Procedures and all procedures built into the
Profiler® system.

(v) deliver to Applicant, have them sign, if applicable, and provide Applicant
with a copy of the signed Application, signed IRS Form 8453 or similar form, and
signed Loan Agreement and Disclosure Statement(s), and any other agreements and
documents required as part of the Program.

(vi) retain a copy of each Applicant’s signed documents relating to the Program
in the Applicant’s customer file maintained by the Operator for a period of five
years from the date on such documents (after which time such documents may be
discarded in accordance with applicable legal requirements) and to forward to
HSBC copies of all such documents upon HSBC’s written request.

(vii) (a) affix a facsimile signature by way of an imprint of the authorized
signatory of Originator for those customers that elect their Financial Product
to be disbursed by check, (b) take reasonable measures to keep such checks
secure and safeguarded against loss or misuse; and (c) deliver such checks to
Applicants in accordance with Program Protocols.

(viii) promptly notify HSBC, in the event an Applicant notifies such Operator
that a check disbursed by such Operator has become lost, or that the Applicant
has not received a check mailed by HSBC within fourteen (14) days of expected
receipt, to: (i) cause a stop payment; and (ii) facilitate the issuance of a new
check and an indemnifying bond in a form satisfactory to HSBC, which bond shall
be completed by the Customer.

3.4 Marketing Materials. Jackson Hewitt may (but shall not be obligated to)
create marketing or promotional materials that relate, in whole or in part, to
the Program. In all cases in which HSBC’s or Originator’s Marks are used in such
materials or Financial Products are referenced, such materials shall conform to
the HSBC’s marketing guidelines that have been provided to Jackson Hewitt in
advance of each Tax Season, and HSBC shall have the opportunity to review,
comment upon, and approve or disapprove the same within [*] of its receipt
thereof. If HSBC disapproves of such materials, the parties shall mutually agree
on alternative language within [*] thereafter. If HSBC approves such materials,
such materials shall be in compliance with the Federal Truth in Lending Act or
Regulation Z of the Federal Reserve Board, or other federal or state laws or
regulations solely applicable to national banks or consumer lenders and Jackson
Hewitt may rely on the same. Jackson Hewitt shall be responsible for, and shall
not have the right to rely on HSBC’s review for, any other Applicable Law.

 

6



--------------------------------------------------------------------------------

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

3.5 Access to Offices. Jackson Hewitt shall require each Operator participating
in the Program to grant HSBC access to such Operator’s office locations upon
notice to and approval by Jackson Hewitt (which approval shall not be
unreasonably withheld) for the purpose of assisting and facilitating the
operation of the Program at such office locations. The foregoing shall be set
forth in the Participation Agreement. Further, in connection with such access,
HSBC may inspect any forms, documents, marketing and promotional materials, and
check stock that the Operator may possess relating to the Program.

3.6 Operators. Jackson Hewitt acknowledges that the Originator is a regulated
financial institution and has ultimate control in the setting of the credit
criteria and fees it charges to customers. HSBC shall also have the right to
determine whether any fees or charges by Operators in connection with the
facilitation of Financial Products shall be permitted under the Program. HSBC
shall provide notice to Jackson Hewitt of any such determinations in advance of
a Tax Season which shall also be set forth in the Participation Agreement.

4. RIGHTS, DUTIES AND OBLIGATIONS OF HSBC.

4.1 Designation of Originator. HSBC Bank N.A. shall be the designated Originator
of the Program until such time that a different affiliate of HSBC is designated.
If the Originator is not to be HSBC Bank N.A., HSBC shall deliver written notice
to Jackson Hewitt no later than the August 31st prior to the relevant Tax Season
setting forth the name of its affiliate designated to be the Originator. All
Originators shall have sufficient net worth to support the Program.

4.2 The Program.

(a) Offering Financial Products. HSBC or its Originator shall offer Financial
Products to Jackson Hewitt Tax Service customers as designated pursuant to
Article 2 hereof in accordance with the terms of this Agreement, all other
agreed to terms of the Program, and the Program Protocols. HSBC shall administer
and the Originator shall provide Financial Products to Applicants in accordance
with this Agreement, all other agreed to terms of the Program, and the Program
Protocols, and applicable established credit criteria.

(b) HSBC acknowledges that Jackson Hewitt Tax Service operates through multiple
locations and not all of which are subject the terms of this Agreement and that
HSBC is seeking the assistance of Jackson Hewitt and its affiliates in the
building of the Program and the software relating to it. Toward that end, HSBC
agrees that it will accommodate commercially reasonable requests of Jackson
Hewitt with respect to the Program to ensure that Jackson Hewitt’s programs are
not inconsistent and impractical or unduly burdensome. The parties shall
mutually agree as to whether Jackson Hewitt’s request is made in connection with
(i) the preceding sentence or (ii) otherwise a general modification, expansion,
improvement of the Program or specific change to the Program. In the event that
such a request is made in connection with clause (i) above, HSBC shall provide
cost estimates (excluding costs of internal resources) to Jackson Hewitt. If
Jackson Hewitt agrees that HSBC should proceed with such request based upon such
cost estimate, HSBC agrees to bear the first [*] of such cost for each Tax
Season, and Jackson Hewitt shall be

 

7



--------------------------------------------------------------------------------

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

responsible for costs in excess of such amount. In the event any amount is not
utilized during Tax Season 2006, such amount shall be added to the amount
available for, and shall become the aggregate amount available in, Tax Season
2007.

(c) HSBC shall process Applications and administer Financial Products with
respect to such Applications facilitated by Operators according to the credit
criteria established by HSBC (or the Originator) subject to the terms of this
Agreement. In accordance with the Application, HSBC shall cause Originator to
establish an account (“Deposit Account”) for Customers, and Originator shall
maintain the right to offset against all sums received from the IRS or state
taxing authority which are deposited in the Deposit Account in connection with
such Applicant’s refund all monies owed in connection with the Financial
Product, any previous financial product, or to Jackson Hewitt and Operators for
certain charges. If a Customer is mailed a refund check rather than receiving
the refund electronically in the Deposit Account, or receives a refund less than
the amount anticipated, then Originator shall have the right under the
Application with the Customer to be paid directly by such Customer.

(d) HSBC’s Program shall be generally competitive in the marketplace and HSBC
shall not take actions that would be unreasonably impractical for Jackson Hewitt
and the Operators to administer or facilitate in connection with the Program
(taking into account Jackson Hewitt’s operational needs and other programs).
HSBC shall operate the Program in accordance with industry standards [*]. The
parties shall in good faith seek to have the Program be compelling to customers
in the marketplace.

4.3 Delivery of Authorized Charges. HSBC shall, upon delivery to Jackson Hewitt
of an Applicant’s funding record or check print record, remit on the same
Business Day(s) if such record is received by 6 pm ET on that day, directly by
way of an automated clearing house credit to the appropriate bank account (as
identified to HSBC in writing by Jackson Hewitt), all fees or charges authorized
by the Applicant for payment to Jackson Hewitt or the Operator. Jackson Hewitt
shall use commercially reasonable efforts to require an Operator to deliver a
reconciliation record within two (2) Business Days after such funding.

4.4 Establishment of Program Parameters. Each Tax Season HSBC or its Originator
shall determine the Program parameters, including all fees related to Financial
Product offerings to customers, Qualifying Procedures, Program Protocols, and
the credit criteria that shall apply to each loan product. HSBC shall deliver
information concerning the aforementioned fees, Qualifying Procedures, Program
Protocols, and credit criteria (other than credit criteria related to
proprietary scoring) in writing to Jackson Hewitt no later than the October 31
prior to each Tax Season. HSBC shall consider all reasonable requests of Jackson
Hewitt regarding impact to the Jackson Hewitt Tax Service business or other
general suggestions regarding enhancements to the Program. HSBC may not modify
any of the aforementioned fees, Qualifying Procedures, Program Protocols, or
credit criteria (other than credit criteria related to proprietary scoring) for
the ensuing Tax Season after such information is so provided to Jackson Hewitt
unless approved by Jackson Hewitt, which approval shall not be unreasonably
withheld. Financial Products in the Program shall have a pricing structure
consistent with past practice of HSBC programs offered to

 

8



--------------------------------------------------------------------------------

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

Jackson Hewitt Tax Service customers (that is, a RAL shall have a finance charge
and a fee shall be charged for the opening and administration of the Deposit
Account), although the amount of such fees may be different, and unless Jackson
Hewitt has consented to an alternative. HSBC or its Originator shall offer all
Financial Products at all times during the Tax Season and other agreed to
periods.

4.5 Development of Forms/Materials. HSBC shall develop materials for the
offering, receipt and processing of Applications, and in connection with the
Program Protocols, and shall create and distribute to Jackson Hewitt for its
prior review forms to be used by each Operator. HSBC may, but shall not be
required to, create solicitation, marketing and/or promotional materials
relating to the Program, each of which (if created) shall be subject to Jackson
Hewitt’s prior review. HSBC covenants and agrees that the Program Protocols and
all documents and materials created or provided by HSBC (or by it on behalf of
Originator) shall comply with Applicable Law. All such forms, consents and other
materials prepared by HSBC shall be delivered to Jackson Hewitt to provide
Jackson Hewitt with sufficient time to review and comment in advance of each Tax
Season HSBC shall take into account all reasonable requests of Jackson Hewitt in
connection with the review of all such materials and other matters in connection
with the Program, including Program Protocols and procedures. All such forms,
documents and materials shall be reasonably customized for the Program taking
into account the specific names and needs of Jackson Hewitt and Jackson Hewitt
Tax Service. HSBC shall deliver its marketing guidelines to Jackson Hewitt in
advance of Jackson Hewitt’s marketing planning for each Tax Season.

4.6 Compliance with Laws, Rules and Regulations. HSBC and the Originator shall
comply with all Applicable Law in connection with their respective administering
and offering of the Program and the performance of their respective obligations
hereunder and under the Program. HSBC represents that (i) the Financial Products
may be lawfully provided by the Originator and (ii) that the facilitation of
Financial Products by the Operators and Jackson Hewitt will be in compliance
with Applicable Law, as long as the Operators and Jackson Hewitt comply with all
laws applicable to their role as facilitators of Financial Products.

4.7 Review of Marketing Materials Prepared by Jackson Hewitt. HSBC shall review,
comment upon, and approve or disapprove marketing materials submitted to HSBC by
Jackson Hewitt within [*] of its receipt thereof. If HSBC disapproves of such
materials, the parties shall mutually agree on alternative language within [*]
thereafter. If HSBC approves such materials, such materials shall be in
compliance with the Federal Truth in Lending Act or Regulation Z of the Federal
Reserve Board or other federal or state laws or regulations solely applicable to
national banks or consumer lenders and Jackson Hewitt may rely on the same.
Jackson Hewitt shall be responsible for, and shall not have the right to rely on
HSBC’s review for, any other Applicable Law.

4.8 Check Stock. HSBC shall provide Operators with an adequate supply of
consecutively numbered disbursement checks upon which they may affix a facsimile
signature by way of an imprint of the authorized signatory of Originator for
those customers that elect their Financial Product to be disbursed by check.
HSBC shall replenish such check stock promptly

 

9



--------------------------------------------------------------------------------

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

upon the request of such Operator or Jackson Hewitt (including, if necessary, by
overnight delivery at HSBC’s expense, unless Jackson Hewitt failed to exercise
due care in making such a request or in the handling of check stock).

4.9 Processing of Loan Applications; Check Print Authorizations. HSBC shall
timely process each Application in accordance with industry standards, provided
that HSBC shall in the ordinary course of business process (i) Money Now Loan,
HELP Loan and Flexloan (and any other instant product agreed to from time to
time) Applications within three minutes of receipt of such Application from an
Operator or Jackson Hewitt, and (ii) RAL (and other financial product agreed to
from time to time) Applications prior to the expiration of eight hours after
having received from the Operator or Jackson Hewitt an acknowledgment of the due
filing of the Applicant’s Return, together with any corresponding debt
indicator, as received from the IRS (unless such failure to do so is caused by
an event affecting the industry generally or is otherwise outside of HSBC’s
control). The foregoing process times shall, in each case, be met [*] of the
time (i.e. a [*] service level). Upon the approval of an Application, HSBC shall
promptly communicate check print authorizations to the Operator.

4.10 Availability of Funds. HSBC shall have sufficient funds available at all
times to pay, or cause the payment of, all Financial Products disbursements
authorized for disbursement.

4.11 Reports. HSBC shall provide, in a timely fashion, such reports to Jackson
Hewitt as Jackson Hewitt reasonably may request, including ad hoc reports as
well as reports prepared by HSBC for HSBC’s own use regarding Customers;
provided that HSBC is not required to provide reports which contain information
regarding other transmitters, non-Customers or proprietary risk model
information. HSBC shall otherwise notify and discuss trend information with
Jackson Hewitt. In addition, HSBC shall also provide, in a timely fashion, on a
monthly basis the reports attached hereto as Exhibit 4.11. HSBC covenants and
agrees that all reports will be true, correct and complete in all respects.

4.12 Solicitation. HSBC shall not engage in any solicitation of Customers or
Applicants without having obtained Jackson Hewitt’s prior written approval.
Jackson Hewitt shall have the right to review and comment on all solicitation
materials and lists before any such solicitation take place.

4.13 Online Reports. As agreed upon by the parties, HSBC shall provide
web-based, online reports to Operators with respect to Financial Products and
the Program in a form acceptable to Jackson Hewitt. The form of reports shall be
agreed to from time to time by the parties.

4.14 New Financial Products. HSBC shall devote additional resources, at its own
expense, to the joint development of New Financial Products with Jackson Hewitt.
The parties acknowledge and agree to keep the terms of such developments
confidential. The parties shall resolve ownership rights between the parties
prior to implementing New Financial Products. HSBC agrees to commit substantial
resources to develop and implement one project as agreed upon the parties each
Tax Season at the reasonable request of Jackson Hewitt.

 

10



--------------------------------------------------------------------------------

4.15 Training Program. Prior to the 2007 Tax Season, HSBC, at its expense, shall
design and establish, with input and cooperation from Jackson Hewitt, a web
based training program for the Operators and their respective employees which
shall be designed to provide the Operators and their respective employees with
education and training about the Financial Products and the Program.

4.16 Compliance Program. HSBC, at its expense shall design, establish and
maintain a compliance program which shall include monitoring activities of
Operators in connection with the Program.

4.17 Management and Technical Support.

(a) HSBC shall support the Program with at least the following dedicated
non-exclusive staffing: (i) one (1) business development group director;
(ii) one (1) business development director; (iii) one (1) risk management
professional; (iv) one (1) technology director; and (v) one (1) technology
project manager.

(b) In the event any persons currently employed in such roles set forth in
paragraph (a) above leaves such role, HSBC shall promptly find a replacement in
order to maintain service levels and provide Jackson Hewitt notice of such event
and the name of such replacement. Such replacement must be reasonably acceptable
to Jackson Hewitt. In the event such replacement is not reasonably acceptable to
Jackson Hewitt, HSBC shall endeavor to satisfy Jackson Hewitt’s requests. In any
event, HSBC shall reimburse Jackson Hewitt for any additional costs of resources
required to maintain existing service levels after such original departure
occurred.

(c) HSBC shall maintain a “firewall” between personnel exclusively dedicated to
other transmitters, tax preparers and software developers and confidential
information regarding Jackson Hewitt and the Program.

(d) Any New Financial Product development or any significant modification to a
Financial Product will be lead at HSBC by Business Development and Technology
representatives.

4.18 Customer Contact. On or before July 1, 2006, and thereafter as such
materials change, and other than in connection with customer service or
collection telephone calls, HSBC shall provide all materials to be provided to,
or be used in contacting customers, including, letters, customer lists and
scripts for Jackson Hewitt’s prior review and comment, but Jackson Hewitt shall
not have approval rights for such materials. At no time shall HSBC (a) make any
comments about Jackson Hewitt Tax Service, other than in reference to the fact
that the customer is a Jackson Hewitt Tax Service customer, (b) mention any
other tax preparer, in any customer contact with a known Jackson Hewitt Tax
Service customer, or (c) distribute letters to Jackson Hewitt Tax Service
customers which are not intended to be distributed to such customers, without
the prior consent of Jackson Hewitt, or (d) take action or make any comment
detrimental to Jackson Hewitt business in its communications with customers,
without the prior consent of

 

11



--------------------------------------------------------------------------------

Jackson Hewitt. In the event of any of the foregoing, HSBC shall promptly notify
Jackson Hewitt and shall in good faith negotiate an appropriate compensation to
Jackson Hewitt and/or incentive to such affected Jackson Hewitt customers.

4.19. Applicant Information. Notwithstanding anything herein to the contrary,
neither Jackson Hewitt, nor Operators shall be held responsible for false or
inaccurate information provided by Applicants.

4.20 Access to Offices. HSBC shall have access to each Operator’s office
locations, as set forth in the Participation Agreements, upon notice to and
approval by Jackson Hewitt (which approval shall not be unreasonably withheld)
for the purpose of assisting and facilitating the operation of the Program at
such office locations. Further, in connection with such access, HSBC may inspect
any forms, documents, marketing and promotional materials, and check stock that
the Operator may possess relating to the Program.

4.21 If Jackson Hewitt reasonably believes that it is subject to a significant
legal risk as a result of a regulatory event, court order, or new legislation,
the parties shall modify the Program to mitigate such risk.

5. RIGHTS, DUTIES AND OBLIGATIONS OF BENEFICIAL FRANCHISE.

5.1 Licenses. Beneficial Franchise hereby grants to Jackson Hewitt, its
subsidiaries and Operators a royalty free, non-assignable, nonexclusive right
and license under U.S. Patent Nos. 4,890,228, 5,193,057, and 5,963,921 (“Patent
Rights”) to use any data processing system or any method falling within the
scope of any claim of the Patent Rights in connection with offering Financial
Products. Beneficial Franchise also grants to Jackson Hewitt the exclusive right
to grant sublicenses to use any data processing system or method falling within
the scope of any claim of the Patent Rights to HSBC.

5.2 Warranties. Beneficial Franchise represents and warrants that it is the true
and lawful owner of the Patent Rights, that the Patent Rights do not infringe
upon any intellectual property rights of any third parties, that it has the
right to grant the rights and licenses described herein and that the Patent
Rights are the only patents or license rights Beneficial Franchise owns or has
the right to license relating to the Program. BENEFICIAL FRANCHISE MAKES NO
WARRANTIES, EXPRESS OR IMPLIED, REGARDING THE SUBJECT MATTER OF THESE LICENSES.

5.3 Expiration of Licenses. The licenses granted to Jackson Hewitt, its
subsidiaries and Operators under Section 5.1 above shall run until the
termination of this Agreement, and the termination of such licenses shall
terminate any sublicenses thereof granted by Jackson Hewitt hereunder.

 

12



--------------------------------------------------------------------------------

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

6. LICENSE AND SUBLICENSE OF CERTAIN RIGHTS;

6.1 Sublicense of Rights Under Patent. Jackson Hewitt hereby grants to HSBC a
non-exclusive and non-assignable right and license under the Patent Rights to
use any data processing system or any method falling within the scope of any
claim of the Patent Rights in connection with the making of RALs and issuing of
ACRs to any Applicant.

6.2 License of Trademarks. During the Term and subject to the terms and
conditions of this Agreement, each of HSBC and Jackson Hewitt hereby grants to
the other a non-exclusive, non-assignable and royalty-free right and license to
use, reproduce and display its Marks and the Marks of their respective
affiliates relating to the Program, solely in connection with the marketing,
making and processing of Financial Products in connection with the Program.
Neither party shall at any time adopt or use, or seek to register, without the
other party’s prior written consent, any variation of such other party’s Marks,
or any mark similar thereto or likely to be confused therewith. Any and all
goodwill arising from either party’s use of the other party’s Marks shall inure
solely to the benefit of such other party, and neither during nor after the
termination of this Agreement shall either party assert any claim to the other
party’s Marks or goodwill. Neither party shall use the Marks of the other for
any purpose except the purposes specifically set forth herein. All rights in and
to the Marks of a party which are not specifically granted to the other herein
shall remain with such party.

6.3 Designated Marks. Only those Marks that are designated by a party may be
used by the other party or its parents, affiliates, or subsidiaries. Each party
may use the other party’s names in connection with the Program or Financial
Products, except as provided in Section 11.14.

7. TAX SEASON 2007 AND 2008 CUSTOMERS OPPORTUNITY.

7.1 Tax Season 2006. [*]

7.2 Tax Season 2007. For Tax Season 2007 Jackson Hewitt shall designate HSBC the
Financial Product provider under the Program for Operators [*]

7.3 Tax Season 2008. Not later than August 31, 2007, the parties shall commence
negotiations in good faith to amend the contract to extend the Program one
additional year, with the intention that the Program shall include the
opportunity for HSBC to offer Financial Products to customers of additional
Operators, [*] subject to the parties mutually agreeing on all terms of such
extension, including, without limitation, economics. Such discussions shall not
continue past October 31, 2007 unless otherwise mutually agreed.

8. FEES PAID TO JACKSON HEWITT.

8.1 Fees. In consideration of the rights and opportunities granted to HSBC
herein, including the rights granted in Article 6, and the performance of
services and expense incurred by Jackson Hewitt in connection with the Program,
all of which expenses are either directly or indirectly incurred for the benefit
of HSBC, HSBC shall pay to Jackson Hewitt, a fee as follows:

 

13



--------------------------------------------------------------------------------

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

(a) HSBC shall pay to Jackson Hewitt, (except as designated below) for Tax
Season 2006 [*].

(b) HSBC shall pay to Jackson Hewitt, (except as designated below) for Tax
Season 2007 [*].

(c) The above consideration shall be due and paid in three equal installments
each Tax Season. For Tax Season 2006, the first two installments shall be due
and paid no later than March 1, 2006, and the third installment shall be due and
paid no later than the last Business Day of March 2006. For Tax Season 2007, the
three installments shall be due and paid no later than the last Business Day of
January, February, and March 2007 respectively.

(d) Jackson Hewitt shall have the right to direct HSBC to make payments pursuant
to this Article 8, directly to other entities or third parties.

8.2 Financial Products. The parties agree that Jackson Hewitt shall have no
right to any fees earned by HSBC (or its Originator) for Financial Products. The
parties agree that HSBC (or the Originator) is the sole owner of the loans made
under the Program.

9. TERM; TERMINATION.

9.1 Term of Agreement. This Agreement shall be effective upon its execution and
be deemed effective as of January 1, 2006 and applicable to the Program for Tax
Season 2006 and the related preseason period. This Agreement shall terminate and
expire on October 31, 2007, unless extended in accordance the terms of this
Agreement (the “Term”).

9.2 Termination.

(a) Any party may terminate this Agreement (i) on the tenth (10th) day after
receipt of written notice or in the case of the period from November 1 to
April 15 the twentieth (20) day after receipt of written notice, by a party
during a Tax Season, of its material breach of the performance of its
obligations or duties hereunder (provided that the breaching party has failed to
cure such breach within such ten-day period); (ii) the offering of the Program
is no longer feasible or practical due to legal, legislative or regulatory
events, determinations, enactments or interpretations; (iii) the IRS eliminates
the debt indicator; or (iv) [*]. In the case of (ii), (iii) and (iv), such
termination shall only be effective after a party first delivers notice
requesting a meeting to discuss issues surrounding potential termination, and
thereafter the parties mutually endeavored in good faith to employ commercially
reasonable efforts to resolve such matter for a period of no less than ten
(10) days after receipt of such notice. To be effective, the foregoing notice
with respect to clause (iv) above must be delivered no later than October 31,
2006, except in the case of Participation Agreements, which shall be delivered
on December 29, 2006. After such respective dates, the respective termination
rights set forth in clause (iv) shall expire. The termination rights set forth
herein shall be the sole and exclusive remedy for the matters covered in
subsections (ii), (iii) and (iv) above, except that with respect to subsections
(iv) above, it shall

 

14



--------------------------------------------------------------------------------

also be deemed a breach of this Agreement if Jackson Hewitt has not demonstrated
that its operational limitations were commercially reasonable as required by
Section 7.2.

(b) HSBC and Beneficial Franchise, on the one hand, or Jackson Hewitt, on the
other, may terminate the Agreement, at any time, immediately upon notice to the
other parties, (i) upon the filing by or against the other party of any petition
in bankruptcy or for reorganization or debt consolidation under the federal
bankruptcy laws or under comparable law; (ii) upon the other party’s making of
an assignment of all or substantially all of its assets for the benefit of
creditors; (iii) upon the application of the other party for the appointment of
a receiver or trustee of its assets.

(c) Any party may terminate this Agreement upon the effective date of
termination of the Technology Services Agreement; provided, however, if it is
ultimately determined that the Technology Services Agreement by and between
Jackson Hewitt Technology Services Inc. and HSBC of even date herewith
(“Technology Services Agreement”) was wrongfully terminated, then such party
shall be liable for wrongful termination under this Agreement.

9.3 Return of Proprietary Information. Upon termination of this Agreement, the
parties will return to any furnishing party all proprietary and confidential
information received in connection with this Agreement and certify in writing to
such furnishing party that such receiving party has not retained any copies of
such proprietary or confidential information.

9.4 Survival. The provision of Articles 8 (to the extent the payment due date is
prior to the effective date of termination), 9, 10, 11.1, 11.2, 11.3, 11.5,
11.15, 11.16, 11.17, 11.18, 11.19, 11.20, 11.21, 11.22, 11.23, 11.24, and 11.25
shall survive termination of this Agreement.

10. INDEMNIFICATION.

10.1 Indemnification by Jackson Hewitt. Except as otherwise limited by this
Agreement, Jackson Hewitt shall indemnify, defend and hold harmless HSBC, its
affiliates, parents, and subsidiaries, and their respective officers, directors,
employees, agents, successors and permitted assigns, from and against any and
all expenses and costs (including, without limitation, reasonable attorneys’
fees), judgments, penalties, liabilities (including amounts paid in settlement
or other disposition) in connection with any third party claims, disputes,
controversies or litigation or regulatory action arising out of, relating to or
resulting from (i) any violation or alleged violation of Applicable Law by
Jackson Hewitt or TSA in connection with the Program; (ii) any material breach
by Jackson Hewitt of any representation, warranty, covenant or agreement
hereunder or (iii) the negligence or willful misconduct of Jackson Hewitt in
connection with the performance by it of its obligations under this Agreement.

10.2 Indemnification by HSBC. Except as otherwise limited by this Agreement,
HSBC shall indemnify, defend, and hold harmless Jackson Hewitt, its affiliates,
parents, and subsidiaries, and their respective officers, directors, employees,
agents, successors and permitted assigns, from and against any and all expenses
and costs (including, without limitation,

 

15



--------------------------------------------------------------------------------

reasonable attorneys’ fees), judgments, penalties, liabilities (including
amounts paid in settlement or other disposition) in connection with any third
party claims, disputes, controversies, litigation or regulatory action arising
out of, relating to or resulting from (i) the Program Protocols (provided that
the Program Protocols have been followed), (ii) the administration, offer and
sale of Financial Products by HSBC or Originator hereunder; (iii) any violation
or alleged violation of Applicable Law (including, without limitation, the
Federal Truth in Lending Act or Regulation Z of the Federal Reserve Board or
other applicable federal or state banking and consumer finance laws or
regulations) by HSBC, Originator or Beneficial Franchise, or solely by the
Financial Products; (iv) the use of the names, trademarks, service marks, trade
names, service names, and logos of Originator in any materials produced
hereunder and approved by HSBC in connection with the Program; (iv) any material
breach by HSBC or Beneficial Franchise of any representation, warranty, covenant
or agreement hereunder; or (v) the negligence or willful misconduct of HSBC or
Beneficial Franchise in connection with the performance by them of their
respective obligations under this Agreement.

10.3 Indemnification Procedures. The indemnitee shall promptly notify the
indemnitor in writing of any claim that may be the subject of indemnification
under this Article 10; provided, however, that the failure of an indemnitee to
so notify the indemnitor shall not relieve the indemnitor of its indemnification
obligations hereunder to the extent that such failure does not actually
prejudice the indemnitor with respect to such claim. The indemnitee shall have
the right (but not the obligation) to defend such action or proceeding by
retaining attorneys of its own selection to represent it at the indemnitor’s
reasonable expense; provided that the indemnitor shall in all events have the
right to participate in such defense. Indemnitee shall not compromise or settle
any such claim or action without the prior approval of the indemnitor.
Indemnitor shall have the right to sole and exclusive control of the matter upon
written notice to the indemnitee that indemnitor shall take full responsibility
for all costs, fees, obligations and damages associated with such claim.
Indemnitor shall not compromise or settle any claim or action without the prior
approval of the indemnitee and Indemnitor shall not be permitted to take actions
that would materially adversely affect indemnitee. In the event of disagreement
among the parties with respect to the settlement or handling of a third party
matter, the parties agree to seek the immediate assistance of a mediator to
assist the parties in resolving the matter taking into account the detrimental
impact of the proposed action or inaction on the parties respective businesses.

11. MISCELLANEOUS

11.1 Privacy. No party shall make any unauthorized disclosure of or use any
personal information of individual consumers which it receives from the other
party or on the other party’s behalf other than to carry out the purposes for
which such information is received, and each party shall comply in all respects
with all applicable requirements of Title V of the Gramm-Leach-Bliley Act of
1999 and its implementing regulations and all other privacy regulations or
requirements.

 

16



--------------------------------------------------------------------------------

11.2 Information Security. Each party has developed, implemented, and will
maintain effective information security policies and procedures that include
administrative, technical and physical safeguards designed to (i) ensure the
security and confidentiality of confidential information provided to the other
parties hereunder, (ii) protect against anticipated threats or hazards to the
security or integrity of such confidential information, (iii) protect against
unauthorized access or use of such confidential information, and (iv) ensure the
proper disposal of confidential information. All personnel handling such
confidential information have been appropriately trained in the implementation
of that party’s information security policies and procedures. Each party
regularly audits and reviews its information security policies and procedures to
ensure their continued effectiveness and determine whether adjustments are
necessary in light of then-current circumstances including, without limitation,
changes in technology, customer information systems or threats or hazards to
confidential information. In the event of unauthorized access to confidential
information or non-public personal information of individual consumers, each
party shall cooperate with the other party, provide any notices and information
regarding such unauthorized access to appropriate law enforcement agencies and
government regulatory authorities, and affected customers which the other party
in its sole discretion deems necessary.

11.3 Proprietary and Confidentiality Rights of The Parties. Each of the parties
is informed and acknowledges that implementation and operation of the Program
will involve the use of certain systems, computer programs, marketing, product
development, risk management, and strategy data and/or other data, including
business information or trade secrets (“Proprietary Information”) that are
proprietary to the respective parties. Each party will retain in confidence all
Proprietary Information received in connection with this Agreement and limit
access to or disclosure of such Proprietary Information received in connection
with this Agreement solely for the purpose of operation of the Program
hereunder. To this end, the recipient will employ the same degree of care to
avoid disclosure of such information that it employs with respect to its own
information that it deems confidential. Such obligation of confidentiality shall
not extend to any information which is shown to have been known by the receiving
party prior to disclosure to it by the other party or parties hereto or
generally known to others engaged in the same trade or business as the
furnishing party, or that is or shall become part of public knowledge through no
act or omission by the receiving party or its directors, officers, employees,
professional advisors, or other representatives, or that shall have been
lawfully received by the receiving party from a third party other than
professional advisors and other representatives. Notwithstanding the foregoing,
HSBC, upon obtaining appropriate consents from Applicants and the prior written
consent of Jackson Hewitt, may share data obtained from such Applicant’s Returns
and Applications with its affiliates for the purpose of detecting or preventing
fraud.

11.4 New Financial Products. Notwithstanding anything to the contrary contained
herein, if HSBC, after reasonable prior notice from Jackson Hewitt, does not
offer any Operator any financial product(s) which are being facilitated by
Operators that are not under the Program, then Jackson Hewitt may make
alternative arrangements to provide for such product(s) to be facilitated by
such Operator through an alternative financial product provider in those states.
The foregoing shall not count against any other requirements of Jackson Hewitt
or the Operator

 

17



--------------------------------------------------------------------------------

under this Agreement and shall ratably reduce the requirements of Articles 2, 7,
and 8 of this Agreement, and Section 6 of the Technology Services Agreement.

11.5 Audit and Report Rights.

(a) During the Term and for a period of one year thereafter, each party shall
upon reasonable written request to the other party, provide access to books and
records to the other party; (but not to any third parties without the consent of
that party, which consent shall not be unreasonably withheld) and cooperate
with, and provide to, the other party such assistance as it reasonably may
require in connection with such party’s audit of the Program or matters in
connection with the exercise of termination rights.

(b) HSBC shall provide Jackson Hewitt with reports as reasonably requested by
Jackson Hewitt, the expense of which shall be split evenly between the parties,
in order to permit Jackson Hewitt to perform an adequate assessment of internal
control over financial reporting (which reports shall permit Jackson Hewitt’s
auditors to audit Jackson Hewitt’s internal control over financial reporting and
management’s assessment thereof). If Jackson Hewitt desires a SAS 70 report,
HSBC shall engage its external auditors and shall provide a copy of such written
report to Jackson Hewitt. The cost of providing the SAS 70 report by the
external auditors shall be split evenly between the parties.

11.6 Market Research. HSBC may conduct up-front market research and market
sizing with respect to product design and pricing related to the Program. In
addition, HSBC may conduct market research regarding new products, product
enhancements and competitive intelligence. HSBC may collaborate with Jackson
Hewitt (i) to determine other uses for market research including creative/direct
mail tests, concept tests, strategy refinement, market sizing, client
segmentation, and benchmarking, and (ii) on marketing research projects
conducted on Customers. All market research performed on Customers shall be
shared with Jackson Hewitt, subject to Applicable Law.

11.7 Changes in HSBC Cross Collection Activities

(a) HSBC shall in good faith discuss the cessation or modification of all or any
portion of their cross collection practices during the Term of this Agreement at
the request of Jackson Hewitt. If, after such discussions, HSBC and Jackson
Hewitt mutually agree that such practices should cease or be modified, in whole
or in part, HSBC shall, to the extent not prohibited by an agreement with
another RAL lender concerning cross collection, comply with terms of any such
agreement with Jackson Hewitt.

(b) In the event HSBC is prohibited from complying with any agreement between
HSBC and Jackson Hewitt concerning the cessation or modification of any cross
collection practices, HSBC shall nonetheless engage such RAL lender in good
faith discussions concerning the cessation or modification of cross collection
practices as agreed to by HSBC and Jackson Hewitt.

 

18



--------------------------------------------------------------------------------

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

(c) Unless Jackson Hewitt otherwise consents in writing, HSBC may only enter
into a new agreement or otherwise extend the term of an agreement currently in
effect with another RAL lender in connection with cross collection practices if
the agreement or amendment states that HSBC may terminate the agreement
immediately if it makes a reasonable determination that it is required to do so
by law, regulation, or regulatory authority.

(d) [*]

11.8 Quarterly Marketing and Post Implementation Strategies Meetings. HSBC and
Jackson Hewitt shall participate in meetings on a quarterly basis to discuss
strategy, initiatives and the Program generally, with mutually agreed to
attendees. HSBC shall bear expenses of at least [*] for such meetings annually.

11.9 Representations. Each party represents and warrants to the others that
(i) it is a corporation in good standing, (ii) its execution of this Agreement
does not constitute a violation of any agreement or relationship to which it is
a party, (iii) it has the right to enter into and perform its obligations
hereunder and to grant the rights granted herein, and (iv) its Marks do not
infringe upon the copyrights or trademarks of any third parties.

11.10 Agency; No Third Party Beneficiary.

(a) This Agreement does not establish or create a joint venture among Jackson
Hewitt or HSBC (or its Originator) and the employees, agents or representatives
of the respective parties and the Originator are not the partners, agents or
representatives of each other. Except as otherwise provided in this Agreement,
no party shall have, or hold itself out as having, any right, power or authority
to act or create any obligation, express or implied, on behalf of the other.

(b) No Third Party Beneficiaries. Nothing in this Agreement is intended or shall
be construed to give any person, other than the parties hereto, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision contained herein.

11.11 Joint Marketing. The Parties shall engage in joint marketing activities
pursuant to this Agreement and any other joint marketing agreement that may be
entered into from time to time.

11.12 Assignment. Subject to the next sentence, this Agreement may not be
assigned by any party hereto without the prior written consent of the other,
which consent shall not be unreasonably withheld. Either party may assign this
Agreement to an affiliate of equal or greater

 

19



--------------------------------------------------------------------------------

net worth or in connection with a consolidation, merger or sale of all or
substantially all of its assets, without the consent of the other party,
provided that the successor in interest to such party assumes the obligations of
such party hereunder and agrees to be bound by the terms hereof. This Agreement
and the covenants and agreements herein contained shall, subject to the
provisions of this Section, inure to the benefit of, and be binding upon, the
parties hereto and their respective successors and permitted assigns.

11.13 Force Majeure. Either party shall be excused from performance hereunder
for failure to perform any of the obligations if (i) such failure to perform
occurs by reason of any of the following events (“Force Majeure Events”): act of
God, fire, flood, storm, earthquake, tidal wave, communications failure,
sabotage, war, military operation, terrorist attack, national emergency,
mechanical or electrical breakdown, general failure of the postal or banking
system, civil commotion, strikes, or the order, requisition, request or
recommendation of any governmental agency or acting governmental authority, or
either party’s compliance therewith or government proration, regulation, or
priority, or any other similar cause beyond either party’s reasonable control
and (ii) such Force Majeure Event is beyond such party’s reasonable control. The
party excused from performance shall be excused from performance (i) only after
notice from the party whose performance is impaired, (ii) only during the
continuance of the Force Majeure Event and (iii) only for so long as such party
continues to take reasonable steps to mitigate the effect of the Force Majeure
Event and to substantially perform despite the occurrence of the Force Majeure
Event. The party whose performance is not impaired may terminate this Agreement
upon five (5) consecutive days’ notice during any tax season or upon thirty
(30) consecutive days’ notice at any other time, effective immediately upon
written notice to such party.

11.14 Public Announcements; Press Releases. The parties hereto will jointly
determine the appropriateness, timing, distribution, and content of any press
releases and any other public announcements that relate to this Agreement or the
parties’ business relationship, or that mentions the other party’s or any of its
parents’, affiliates’ or subsidiarys’ names or tradenames, and each party and
its affiliates may only issue such a press release or public announcement with
the prior consent of the other party, subject in all cases to the requirements
of Section 11.15 hereof.

11.15 Confidential Nature of Agreement. The parties agree that the terms of this
Agreement shall be kept confidential and may be released by a party to an
unaffiliated third party only (i) if required by Applicable Law (including
applicable laws of the securities and exchange commission and other regulatory
bodies), or in connection with a merger, consolidation, sale of the stock or
substantially all of the assets or other significant transaction of a party;
provided that the party to whom this Agreement is disclosed is bound by
confidentiality restrictions no less stringent than those set forth herein, or
(ii) with the prior written consent of the other party hereto.

11.16 DISCLAIMERS. THE OBLIGATIONS OF JACKSON HEWITT, HSBC AND BENEFICIAL
FRANCHISE UNDER THIS AGREEMENT ARE IN LIEU OF ALL

 

20



--------------------------------------------------------------------------------

WARRANTIES, EXPRESS OR IMPLIED. NONE OF JACKSON HEWITT, HSBC OR BENEFICIAL
FRANCHISE SHALL BE LIABLE FOR INCIDENTAL, SPECIAL, INDIRECT OR CONSEQUENTIAL
DAMAGES, LOSS OF PROFITS OR INCOME, LOSS OF USE OR OTHER BENEFITS ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT OR THE SERVICES PERFORMED HEREUNDER.

11.17 Governing Law. Except to the extent governed by the United States
Trademark Act of 1946 (Lanham Act, 15 U.S.C. §§1051 et seq.), or other federal
law, this Agreement and all claims arising from the relationship between the
parties hereto shall be governed by, and interpreted in accordance with, the
laws of the State of Delaware (without regard to its conflict of laws
principles).

11.18 Notices. All notices and other communications under this Agreement shall
be in writing and may be given by any of the following methods: (a) personal
delivery against a signed receipt; (b) facsimile transmission (with confirmation
of receipt as provided below); (c) registered or certified mail, postage
prepaid, return receipt requested; or (d) overnight delivery service. Notices
shall be sent to the appropriate party at its address or facsimile number given
below (or as such other address or facsimile number for such party as shall be
specified by notice given hereunder):

If to HSBC to:

HSBC Taxpayer Financial Services Inc.

90 Christiana Road

New Castle, DE 19720

Attention: Vice President - Sales

With a copy to: Office of the General Counsel

If to Beneficial Franchise:

Beneficial Franchise Company, Inc.

200 Somerset Corporate Blvd.

Bridgewater, NJ 08807

Attention: Susan E. Artmann

If to Jackson Hewitt:

Jackson Hewitt Inc.

3 Sylvan Way

Parsippany, NJ 07054

Attention: Group Vice President – Financial Products

With a copy to: Office of the General Counsel

 

21



--------------------------------------------------------------------------------

All such notices and communications shall be deemed delivered upon (a) actual
receipt thereof by the addressee, (b) actual delivery thereof to the appropriate
address, or (c) in the case of a facsimile transmission, upon transmission
thereof by the sender and issuance by the transmitting machine of a confirmation
slip confirming that the number of pages constituting the notice have been
transmitted without error. In the case of notices sent by facsimile
transmission, the sender shall contemporaneously dispatch a copy of the notice
to the addressee at the address(es) indicated above by an overnight courier
service. However, such mailing shall in no way alter the time at which the
facsimile notice is deemed received.

11.18 Severability; Waiver. If any provision of this Agreement (other than a
provision relating to fees or credit criteria) shall for any reason be held
invalid, illegal or unenforceable, then the same shall not affect the validity
of this Agreement or any other provision hereof, unless such a change has a
material impact on any party, and this Agreement shall be interpreted and
construed as if such provision to the extent invalid, had not been contained
herein. The parties shall in good faith endeavor to redesign the Program or the
terms hereof in a manner consistent with the intent and economic effect of this
Agreement before terminating this Agreement pursuant to this Section. No waiver
of any breach of this Agreement shall be effective unless made in writing and
signed by an authorized representative of the waiving party. The waiver by any
party of any breach hereof shall not operate or be interpreted as a waiver of
any other or subsequent breach.

11. 19 Commitment to Negotiation.

(a) Negotiation. Except with respect to a party’s wrongful use of the Marks of
the other party for which the aggrieved party may seek injunctive or such other
relief as such aggrieved party may deem appropriate, or litigation brought
against either party by third parties, no party hereto shall institute any
proceeding in any court or administrative agency or any arbitration to resolve a
dispute among the parties before that party has sought to resolve the dispute
through direct negotiation with the other parties. If the dispute is not
resolved within three weeks after a demand for direct negotiation, the parties
may then seek alternative methods of resolution.

(b) Consent to Jurisdiction. The parties agree that any other party may
institute any action against it in any state or federal court of competent
jurisdiction located in the City of New York, State of New York and irrevocably
submits to the jurisdiction of such courts and waives any objection it may have
to either the jurisdiction of or venue in such courts. This provision, however,
shall not prevent a party from filing suit in any other court of competent
jurisdiction if it chooses to do so.

11.20 WAIVER OF JURY TRIAL. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING
OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT, ANY RELATED DOCUMENT
OR UNDER ANY OTHER DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR THEREWITH, OR ARISING FROM ANY RELATIONSHIP
EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREE

 

22



--------------------------------------------------------------------------------

THAT ANY SUCH SUIT, ACTION, PROCEEDING OR COUNTERCLAIM SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
PARTIES ENTERING INTO THIS AGREEMENT.

11.21 Entire Agreement. This Agreement, together with all Exhibits hereto,
including any related agreements, and the Technology Service Agreement
represents the entire agreement between the parties with respect to the subject
matter set forth herein and each party represents and warrants to the other that
there are no oral understandings between or among them or other written
documents that differ from the terms and conditions of this Agreement. This
Agreement may be modified only by a written agreement, signed by the party
against whom enforcement is sought.

11.22 Termination of Agreements. The Amended and Restated Program Agreement made
effective on January 1, 2003, by and between Jackson Hewitt, Beneficial
Franchise and Household Tax Masters Inc., now known as HSBC Taxpayer Financial
Services Inc. and that certain Flexloan Operations Agreement dated as of
January 1, 2004, by and between Jackson Hewitt and Household Tax Masters Inc.,
now known as HSBC Taxpayer Financial Services Inc. are terminated as of the
effective date of the Agreement.

11.23 Headings; Construction. Headings used in this Agreement are for reference
purposes only and in no way define, limit, construe or describe the scope or
extent of such section or in any way affect this Agreement.

11.24 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of, which shall be taken
together and deemed to be one instrument.

11.25 Further Assurance. From time to time after the execution of this
Agreement, each party shall execute and deliver, or cause to be executed and
delivered, all such documents and instruments as may be reasonably necessary to
consummate the transactions contemplated by this Agreement.

[Remainder Intentionally Left Blank]

 

23



--------------------------------------------------------------------------------

The parties have executed and delivered this Agreement as of the day and year
first above written.

 

WITNESS:   HSBC TAXPAYER FINANCIAL SERVICES INC. /s/ Susan E. Artmann   By:  
/s/ Reynold F. Sbrilli   Name:   Reynold F. Sbrilli   Title:   Senior Vice
President WITNESS:   BENEFICIAL FRANCHISE COMPANY, INC. /s/ Reynold F. Sbrilli  
By:   /s/ Susan E. Artmann   Name:   Susan E. Artmann   Title:   Vice President
WITNESS:   JACKSON HEWITT INC.

/s/ Clark Gill

  By:   /s/ Bill San Giacomo   Name:   Bill San Giacomo   Title:   Group Vice
President – Financial Products

 

24



--------------------------------------------------------------------------------

Exhibit 4.11

[*] Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

[*]